Exhibit 10.09

 

 

Geneviève ÉCHINARD

 

Claude SÉGAUT

 

Anne-Gaël PARRY-AVRIL

 

NOTARY PARTNERSHIP

 

16, rue de Lorraine

 

21200 BEAUNE

 

 

 

IN THE YEAR TWO THOUSAND FOUR,

 

on the seventh of May,

 

the undersigned Ms. Geneviève ÉCHINARD, Esq., notary partner in the professional
partnership of “Geneviève ÉCHINARD and Claude SÉGAUT,” a licensed notary public
firm in BEAUNE (Department of Côte-d’Or) at 16, rue de Lorraine,

 

RECEIVED the present original deed at the request of the parties named below
that contains: BANK LOAN.

 

IDENTIFICATION OF THE PARTIES

 

For the sake of simplicity, in the following deed:

 

• the “LENDER” shall signify the BANK named below,

 

• the “BORROWER” shall signify the borrower or borrowers that, if there are more
than one, shall always act jointly,

 

• the “PROPERTY” shall sigify the real estate properties and rights provided as
colateral.

 

That said, in consideration of the foregoing, the parties have entered into the
agreement set forth herein.

 

Lender

 

BNP PARIBAS S.A., with capital of €1,807,231,208.00,(1) legally domiciled in
PARIS 09 (9th District) at 16, boulevard des Italiens, registered under SIREN
number 662 042 449 in the Corporate Registry of Paris,

 

Represented by:

 

Ms. Laurence GEORG, Notary Clerk, legally domiciled in BEAUNE (Department of
Côte-d’Or) at 16, rue de Lorraine,

 

by virtue of the powers that have been vested in her by Mr. Frédéric FOUSSAT and
Mr. Christian BERTHOUZE, in accordance with the private deed signed and dated in
DIJON on March 3, 2004, attached as an appendix hereinafter,

 

where Mr. FOUSSAT and Mr. BERTHOUZE are officially authorized to exercise all
powers of substitution under the terms of a power of attorney dated December 4,
2003,

 

hereinafter called the “LENDER.”

 

--------------------------------------------------------------------------------

(1) In this document, € means “euros” (EUR).

 

--------------------------------------------------------------------------------


 

Borrower

 

The company named ÉTABLISSEMENTS BOURGOGNE ET GRASSET,(2) a simplified
joint-stock company with capital of €8,000,000.00, legally headquartered in
SAVIGNY-LÈS-BEAUNE (Department of Côte-d’Or), Industrial Park of BEAUNE-SAVIGNY
in Champagne, registered under SIREN number 515 720 647 in the Corporate
Registry of BEAUNE,

 

said Company represented by:

 

Ms. Anne-Gaël PARRY-AVRIL, Assistant Notary, legally domiciled in BEAUNE
(Department of Côte-d’Or) at 16, rue de Lorraine,

 

acting by virtue of the powers vested in her by Mr. Rémi NICOLAS, Administrative
and Financial Director, legally domiciled at the headquarters of the company
ÉTABLISSEMENTS BOURGOGNE ET GRASSET, pursuant to the power of attorney dated in
BEAUNE on May 3, 2004, attached to a deed received by Ms. ÉCHINARD, Esq., this
day,

 

where Mr. NICOLAS himself is acting by virtue of the powers vested in him by Mr.
Gérard CHARLIER residing in PARIS (6) at 6, rue Mezière, pursuant to the power
of attorney dated in BEAUNE on April 14, 2004, attached to a deed received by
Ms. ÉCHINARD, Esq., this day,

 

where Mr. CHARLIER himself is acting in his capacity as president of said
Company and is exercising all powers for the purpose of these presents by virtue
of the articles of incorporation,

 

hereafter in the body of the deed called the “BORROWER.”

 

The following has been set forth and agreed:

 

At the request of the Borrower, the Bank grants it a CODEVI(3) RESOURCES LOAN in
the amount of 350,000 French francs (three hundred fifty thousand euros(4)),
hereinafter called the LOAN, subject to the specific and general conditions
below:

 

LOAN BY BNP PARIBAS

 

The “LENDER” grants to the “BORROWER,” who accepts a loan in the amount of THREE
HUNDRED FIFTY THOUSAND EUROS (€350,000.00) for purposes of finanacing the
expansion of an existing building located in SAVIGNY-LÈS-BEAUNE in the
Industrial Park of BEAUNE-SAVIGNY, to wit:

 

• a CODEVI RESOURCES LOAN of THREE HUNDRED FIFTY THOUSAND EUROS (€350,000.00)
with a repayment term of 84 months not including the period of use, repayable in
84 monthly installments, each in the amount of FOUR THOUSAND SEVEN HUNDRED
NINETEEN EUROS AND NINETY-ONE CENTS (€4,719.91), at a rate of 3.60% per year,
the first installment due on June 7, 2004 and the last on May 7, 2011.

 

SECTION I — SPECIFIC CONDITIONS

 

CHARACTERISTICS OF THE LOAN

 

AMOUNT AND TERM OF THE LOAN:

 

Amount of the loan: €350,000 (three hundred fifty thousand euros)

 

Term of the loan: 84 months (not including period of use)

 

OBJECT OF THE LOAN:

 

To finance an investment program according to the information and supporting
documentation communicated beforehand to the Bank (expansion of an existing
building located in 212000 BEAUNE, Industrial Park of BEAUNE-SAVIGNY).

 

--------------------------------------------------------------------------------

(2) Literally “Bourgogne and Grasset Companies.”

(3) Compte pour le développement industriel, “Industrial Development Account.”

(4) Translator’s Note: the use of “francs” and “euros” in this sentence is
identical to the use in the source document.

 

2

--------------------------------------------------------------------------------


 

LOAN-TO-VALUE RATIOS:

 

100% of the pretax amount of the investment financed by means of the loan.

 

FORMS OF FULFILLMENT OF LOAN:

 

Subject to the provisions of the Section “Conditions of use of the loan[”]
below, the Bank will fulfill the loan per written instructions from the Borrower
and, on his behalf, by means of an electronic transfer direct-debited from a
special account and credited to the current account of the borrower on its
books.

 

Proof of fulfillment of the Loan and of its repayment will be made by written
notification from the Bank.

 

The foregoing provisions as well as those below provided for under the section
“Conditions of use of the loan” only constitute obligations for which the
Borrower is liable, which obligations may be waived if the Bank consents to this
without the Bank incurring any liability whatsoever toward anyone whatsoever,
especially regarding any guarantee that cannot be invoked as a defense to escape
its obligation.

 

CONDITIONS OF USE OF THE LOAN

 

The Borrower will be able to demand use of the loan only:

 

• after having obtained a top-level mortgage registration on the real estate
property or properties listed below and after having proved via a real estate
financial statement that shows that the said real estate property or properties
is or are not the object of any sequestration or seizure, and after being free
from any registered lien, or mortgage

 

• after putting in order guarantees in priority order if applicable and other
obligations that are listed below under the paragraph “Guarantees” of specific
conditions,

 

• after having provided proof to the Bank that the operation has been executed
by means of the latter’s personnel up to the percentage listed in the paragraph
“Loan-to-value ratios,” pursuant to the legal and regulatory provisions as
applicable,

 

• after having submitted the invoice or invoices relating to the foregoing
financed investments upon request by the bank.

 

LOAN GUARANTEES

 

• Conventional top-priority mortgage on a real estate property belonging to the
borrower located in the Industrial Park of BEAUNE-SAVIGNY in 21200 BEAUNE.

 

FILING FEES

 

•  €450.00 (before tax), due and paid (including all taxes) on the date that
these presents are signed to the open account in the name of the Borrower on the
books of the Bank.

 

FINANCIAL CONDITIONS

 

INTEREST

 

Fixed rate of 3.60% per year for the entire duration of the Loan.

 

REPAYMENT

 

Period of use

 

The period of use will have a maximum term of 6 months starting from these
presents and will end on the date of the last use of the loan without it being
necessary to reach the end of the period.

 

If the loan is not completely fulfilled at the latest by the end of the period
of use defined above, it will be reduced to the amount used, except for any
extension of this period granted by the bank.

 

During this period, the borrower will be liable for interest deducted following
the numerical method of 360 days per year with a month of 30 days, at the rate
indicated above on the amount actually borrowed. This interest will be paid for
the

 

3

--------------------------------------------------------------------------------


 

first time on the last work day of the month during which the first use will
have taken place and then, starting from this date every month, on the last work
day at the end of each period.

 

The determination of the amounts due for this period will be accomplished on the
final date of use.

 

Redemption period

 

Starting from the end of the period of use, the loan will be repayable in 84
equal monthly payments of €4,719.91, each including a part of the principal as
well as the interest calculated at the aforesaid fixed rate on the outstanding
amount due after each due date, and deducted following the numerical method of
360 days per year with a month of 30 days.

 

The first payment will be made one month to the day after the end of the period
of use, which will define the date of the other payments. A repayment table that
includes the repayment schedule will be provided to the borrower by the bank.

 

EFFECTIVE BLANKET RATE

 

In order to satisfy the provisions of Sections L-313.1 ff. of the Consumer Code,
the parties specify for unique use of the Loan on the effective date of these
presents, for example, that the Effective Blanket Rate of the Loan increases
every year on the effective date of these presents by 3.841%, starting with a
monthly actuarial rate of 0.320% and calculated following the proportional
method.

 

MOBILIZATION

 

The Bank reserves the right to mobilize funds resulting from the Loan under the
conditions provided for in Sections L.313-36 through L.313-41 of the Monetary
and Financial Code (old Sections 25 ff. of Ordinance No. 67-838 of September 28,
1967).

 

METHOD AND PLACE OF PAYMENT

 

When the due date for an amount has arrived, the Borrower authorizes the Bank to
debit the amount necessary to settle the payable amounts on behalf of the
Borrower from the account or accounts then on its books. The present Loan is
excluded from any current account agreement.

 

All payments to be made by virtue of these presents will take place at the
BEAUNE branch of the Bank, whose address in BEAUNE is at 26, place Carnot.

 

GUARANTEES

 

MORTGAGE ALLOCATION

 

Under the assurance and guarantee of repayment of the CODEVI RESOURCES LOAN and
of the payment of all interest, commissions, fees, and ancillary costs due on
said loan, i.e. the amount of THREE HUNDRED FIFTY THOUSAND EUROS (€350,000.00)
of principal,

 

and generally under the guarantee of fulfillment of all obligations that may
arise for the BORROWER of the present deed,

 

the said BORROWER ALLOCATES AND MORTGAGES, with regard to BNP PARIBAS, as has
been accepted by its representative, the real estate defined below, as it exists
and all it includes, with all its outbuildings, all immovable property, all
structures, expansions, and improvements that may be made thereto without any
exception or reserve.

 

4

--------------------------------------------------------------------------------


 

DEFINITION OF THE GUARANTEED PROPERTIES

 

Definition of the property

 

Buildings for industrial use (workshops, offices, and land) located in
SAVIGNY-LÈS-BEAUNE (Department of Côte-d’Or), Industrial Park of BEAUNE-SAVIGNY,
listed in the land registry under the following references:

 

Section AV Number 47 at 39, ROUTE DE BEAUNE with an area of 0 ha. 30 a. 62 ca.,

Section AV Number 58 at 41, ROUTE DE BEAUNE with an area of 0 ha. 25 a. 35 ca.,

Section AV Number 96 at 37, ROUTE DE BEAUNE with an area of 0 ha. 02 a. 18 ca.,

Section AV Number 113 at 37, ROUTE DE BEAUNE with an area of 0 ha. 34 a. 05 ca.,

Section AV Number 114 at 37, ROUTE DE BEAUNE with an area of 0 ha. 05 a. 60 ca.

 

To the extent that the said property exists, continues, and has all its
easements and appurtenances without any exception or reserve.

 

Registration references

 

In view of the application of the effect relative to registration in the land
registry and pursuant to Article 32-2 of Decree No. 55 1350 of October 14, 1955,
the parties specify that the real estate defined above belongs to the borrower,
to wit:

 

Number AV 47:

 

• Deed received by Mr. LUSSIGNY, Esq., notary in BEAUNE, on April 20, 1988,
registered with the mortgage registry of BEAUNE on June 7, 1988, volume 6632,
number 5.

 

Number AV 58:

 

• Deed received by Mr. THOMAS CROLET, notary in CHAGNY, on October 15, 1996,
registered with the mortgage registry of BEAUNE on November 5, 1996, volume 1996
P, number 4659.

 

Number AV 96 and number AV 113:

 

• Deed received by Ms. ÉCHINARD, Esq., notary partner in BEAUNE, on this day,
which will be registered with the mortgage registry of BEAUNE prior to or
simultaneously with these presents.

 

Number AV 114:

 

• Deed received by Mr. THONY, Esq., notary in BESANÇON, on July 27, 1992,
registered with the mortgage registry of BEAUNE on September 9, 1992, and on
November 13, 1992, volume 1992 P, number 3631, having been the subject of a
corrected certification registered on November 13, 1992, volume 1992 P, number
4502.

 

HISTORY OF THE PROPERTY

 

The properties defined above belong to the company ÉTABLISSEMENTS BOURGOGNE ET
GRASSET, to wit:

 

Number AV 47:

 

For the asset acquired from Mr. Michel GAUDILLÈRE, divorced husband of Ms.
Jeanne GIRAL, residing in BEAUNE (Department of Côte-d’Or) at 6, place au
Beurre, the deed having been received by Mr. LUSSIGNY, Esq., notary in BEAUNE,
on April 20, 1988,

 

this acquisition took place for the principal price of ƒ300,000(5) paid in cash
and is documented in the deed by means of a loan granted by Société Lyonnaise de
Banque.(6)

 

--------------------------------------------------------------------------------

(5) In this document, ƒ means “French francs” (FRF).

(6) Literally, “Lyons Bank Corporation.”

 

5

--------------------------------------------------------------------------------


 

A copy of this deed was registered with the registry of mortgages of BEAUNE on
June 7, 1988, volume 6632, number 5.

 

Previously, it belonged to Mr. GAUDILLÈRE as an asset which was acquired along
with a larger plot from SYNDICAT MIXTE D’AMÉNAGEMENT DE LA RÉGION BEAUNOISE(7)
(SYMAB), legally domiciled in BEAUNE, City Hall, this deed having been received
by Mr. LUSSIGNY, Esq., on February 19, 1976.

 

This acquisition took place for a price paid in cash and documented in the deed.

 

Prior to this, the plot belonged to SYMAB by virtue of an expropriation order
for public use issued by Mr. DOUVRELEUR, presiding judge of the Court of
Expropriation, dated September 19, 1968, after completing the formalities
required by law and pursuant to an order by the Prefect of the Department of
Côte-d’Or, dated May 30, 1968, to develop a BEAUNE-SAVIGNY industrial park, from
Mr. Édouard Alfred KRUCH, printer, and Ms. Marie-Berthe GEBHART, his wife,
residing together in SÉLESTAT (Department of Bas-Rhin) on rue d’Orchwille.

 

This order was published pursuant to the law, notice thereof was given to Mr.
and Mrs. KRUCH by registered letter with return receipt dated October 16, 1968,
and registered with the registry of mortgages of BEAUNE on January 22, 1969,
volume 4004, number 9.

 

This deed having been received by Mr. LUSSIGNY, Esq., on February 20, 1969, Mr.
and Mrs. KRUCH declared that they would comply with the expropriation order and
consented in aid of SYMAB and of Société Bourguignonne d’Équipement Urbain
SAEM,(8) legally domiciled in DIJON, at the mayor’s office, in support of which
the parcels were declared assignable under the terms of the expropriation order,
of all abandonments and removals of property, on condition that the conditions
are fulfilled and compensation is paid.

 

The compensation for expropriation was set at the amount of 594,000 francs, of
which 297,000 francs were paid in cash by Société Bourguignonne d’Équipement
Urbain, and 148,500 francs that had been stipulated payable on May 31, 1969,
were paid by the same Company on June 20, 1969, everything as indicated in the
bookkeeping of Mr. LUSSIGNY, Esq.

 

With regard to the latter fraction of 148,500 francs, it was stipulated payable
on September 30, 1969, in the Offices of Mr. LUSSIGNY, Esq.

 

With regard to this deed, Mr. CARRIER, acting in his capacity as president of
SYMAB, declared that he would cede the entirety of the property that had been
the object of the expropriation and of the foregoing compliance back to Société
Bourguignonne d’Équipement Urbain, as well as the entirety of the payments made
or to be made under this transaction that must be made by Société Bourguignonne
d’Équipement Urbain, which subsequently became the sole proprietor of the
entirety of the real estate at issue.

 

This act of compliance containing the retrocession was recorded but was not the
object of any registration with the registry of mortgages.

 

• And according to the deed received by Mr. LUSSIGNY, Esq. on September 26,
1969, subsequent to different modifications made in the construction projects in
the industrial park, Société Bourguignonne d’Équipement Urbain and SYMAB
declared that they would purely and simply terminate the retrocession stipulated
in the deed of February 20, 1969, such that the expropriation order undertaken
for the benefit of SYMAB remains valid and that the entirety of the property
becomes the property of SYMAB again.

 

This new retrocession was granted under all conditions of the expropriation
order, and SYMAB personally assumed the liability for the last payment date due
to Mr. and Mrs. KRUCH.

 

Like the preceding deed, this deed was recorded but was not the object of any
registration with the registry of mortgages of BEAUNE.

 

--------------------------------------------------------------------------------

(7) Literally, “Joint Development Association of the Beaune Region.”

(8) Literally, “Burgundy Urban Public Works Public-Private Limited Liability
Company.”

 

6

--------------------------------------------------------------------------------


 

The last fraction of 148,000 francs of the expropriation compensation, which was
due on September 30, 1969, was paid to Mr. and Mrs. KRUCH on October 21, 1969.

 

Number AV 58:

 

For the asset acquired from the company SCI VINISA, legally domiciled in BEAUNE
in the BEAUNE-SAVIGNY Industrial Park, the deed having been received by Mr.
THOMAS CROLET, Esq., notary in CHAGNY, along with Ms. ÉCHINARD, Esq., notary
partner in BEAUNE, on October 15, 1996.

 

This acquisition took place for the principal price of ƒ550,000 paid in cash and
documented in the deed.

 

A copy of this deed was registered with the registry of mortgages of BEAUNE on
November 5, 1996, volume 1996 P, number 4659.

 

Previously, it belonged to SCI VINISA subsequent to the acquisition that it had
made under the terms of a deed received by Mr. LAMY, Esq., notary in CHAGNY, on
January 31, 1985, from the company MAISONS PHÉNIX S.A., legally domiciled in
PARIS (8th District) at 5–7 avenue Percier.

 

A copy of this deed was registered with the registry of mortgages of BEAUNE on
April 9, 1985, volume 6193, number 3.

 

Prior to that

 

The parties expressly waived the requirement that the undersigned Notary list
the prior ownership, declaring that they want to refer to the information
contained in the deeds analyzed above.

 

Number AV 96 and Number AV 113:

 

For the assets acquired from the company SICOMAX in the context of a building
lease loan agreement granted by the company BATICAL, the deed having been
received by Ms. ÉCHINARD, Esq., notary partner in BEAUNE, on this day, for a
price paid in cash and documented in the deed.

 

A copy of this deed will be registered with the registry of mortgages of BEAUNE
prior to or simultaneously with these presents.

 

Previously,

 

it belonged to SICOMAX subsequent to the investment that had been made in it by
the company BATICENTREST S.A.S.,(9) with capital of ƒ378,353,600 or €57,679,634,
legally domiciled in PARIS (8th District) at 29, rue Monceau, the deed having
been privately signed in PARIS on May 23, 2001, approved on July 10, 2001, filed
in the records of Mr. JACQUIN, Esq., notary in PARIS, the deed of July 26, 2001
having been registered with the registry of mortgages of BEAUNE.

 

Prior to that, it belonged to BATICENTREST subsequent to the investment made in
it by the company BATICAL Société Immobilière pour le Commerce et l’Industrie
S.A.,(10) legally headquartered in NANCY (Department of Meurthe-et-Moselle) at
109, boulevard d’Haussonville, the deed having been privately signed in PARIS on
December 14, 2000, approved on December 14, 2000, filed in the records of Ms.
Dorothée BONTOUX, Esq., notary in PARIS, on April 6, 2001, registered with the
registry of mortgages of BEAUNE on May 18, 2001, volume 2001 P, number 2442.

 

Prior again to that, it belonged to BATICAL, to wit:

 

• The parcel surveyed and registered as Section AV Number 113:

 

This parcel is the result of the division of the parcel surveyed and registered
as Section AV Number 97, previously surveyed and registered as A Number 733, the
latter resulting from the division of the parcel surveyed and registered as
Section A Number 622.

 

--------------------------------------------------------------------------------

(9) Simplified joint-stock corporation.

(10) Literally “BATICAL Real Commercial and Industrial Property Simplified
Joint-Stock Corporation.”

 

7

--------------------------------------------------------------------------------


 

Subsequent to the acquisition from Syndicat Mixte d’Aménagement de la Région
Beaunoise (SYMAB) when it was surveyed and registered under Section A Number
622, under the terms of a deed received by Mr. PRÉLOT, Esq., notary in BEAUNE,
on February 13, 1978, registered with the registry of mortgages of BEAUNE on
February 21, 1978, volume 5073, number 11.

 

• The parcel surveyed and registered as Section AV Number 96:

 

Subsequent to a deed of exchange between it and the company LA GRANDE CHAMPAGNE
when it was surveyed and registered under Section A Number 730 under the terms
of a deed received by Mr. SÉGAUT, Esq., notary in BEAUNE, and Mr. THONY, notary
in BESANÇON, on December 13, 18, and 29, 1989, registered with the registry of
mortgages of BEAUNE on February 27 and April 12, 1990, volume 1990 P, number
854, having been the object of a corrected certification registered on April 12,
1990, volume 1990 P, number 1521.

 

Prior again to that

 

The parties expressly waive the requirement that the undersigned notary list
here the prior ownership of the property, declaring that they want to refer to
that which is contained in the deeds analyzed above.

 

Number AV 114:

 

For the asset acquired from the company BATICAL-SICOMI, legally domiciled in
NANCY at 109, boulevard d’Haussonville, the deed having been received by Mr.
THONY, Esq., notary in BESANÇON, on July 27, 1992.

 

This acquisition took place for the principal price of ƒ14,240.80 paid in cash
and documented in the deed.

 

A copy of this deed was registered with the registry of mortgages of BEAUNE on
September 9, 1992, and on November 13, 1992, volume 1992 P, number 3631, having
been the object of a corrected certification registered on November 13, 1992,
volume 1992 P, number 4502.

 

Prior to that, it belonged to the company BATICAL, to wit:

 

• One part subsequent to the acquisition from Syndicat Mixte d’Aménagement de la
Région Beaunoise (SYMAB) under the terms of a deed received by Mr. PRÉLOT,
notary in BEAUNE, on February 13, 1978, registered with the registry of
mortgages of BEAUNE on February 21, 1978, volume 5073, number 11.

 

• One part subsequent to a certificate of exchange between it and the company LA
GRANDE CHAMPAGNE under the terms of a deed received by Mr. SÉGAUT, notary in
BEAUNE, and Mr. THONY, notary in BESANÇON, on December 31, 18, and 29, 1989,
registered with the registry of mortgages of BEAUNE on February 27 and April 12,
1990, volume 1990 P, number 864, having been the object of a corrected
certification registered on April 12, 1990, volume 1990 P, number 1521.

 

Prior again to that

 

The parties expressly waive the requirement that the undersigned notary list
here the prior ownership of the property, declaring that they will to refer to
that which is contained in the deeds analyzed above.

 

REGISTRATIONS

 

Term of registrations

 

By express agreement between the parties and pursuant to Section 2154 of the
Civil Code, a conventional mortgage registration to be applicable by virtue of
these presents for the benefit of the LENDER will be in force until the
expiration of a period of two years starting from the final payment date of the
loan, to wit:

 

8

--------------------------------------------------------------------------------


 

Conventional mortgage registration

 

as security for the CODEVI RESOURCES LOAN for an amount of THREE HUNDRED FIFTY
THOUSAND EUROS (€350,000.00).

 

In effect until May 7, 2013.

 

INSURANCE

 

Fire insurance

 

The “BORROWER” must insure the building that is the object of the loan, as well
as any other building offered as collateral, against fire for an amount at least
equal to their value with an officially authorized Company.

 

To this end, the borrower specifies that the properties have been insured, to
wit:

 

COMPANY

ZURICH

Office

HENRY 22, rue Gandelot 21200 BEAUNE

 

 

Policy number

08597100 Z

 

SECTION II — GENERAL CONDITIONS

 

ARTICLE – BORROWER DECLARATIONS

 

On the date of these presents, the borrower declares and guarantees:

 

• that it is an officially incorporated company, that it has the authority to
legitimately conclude the present agreement and to fulfill all obligations that
arise therefrom, specifically that its signature, and if applicable the
signature of the guarantors, were duly authorized in the legally and/or
statutorily required manner.

 

• that the commitments arising from these presents, if applicable from the
assurances pertaining thereto, do not conflict in any way with any obligation,
any contractual provision, any regulation, or other [obligation] that may be
applicable thereto or that may encumber it.

 

• that the financial documents submitted to the bank for the needs of these
presents are exact, that they were drawn up following the best accounting
practices in France and that they provide a faithful picture of its assets, its
liabilities, and its earnings for each tax year.

 

• that there has been no event, specifically of a legal, financial, or
commercial nature that, as of the closing date of its last tax year, is likely
to have a disadvantageous effect with regard to its business activity, its
property, its economic situation, or its profitability and that was not brought
to the attention of the bank prior to the conclusion of these presents.

 

• that no instance, action, trial, or administrative procedure is under way or,
to the best of its knowledge, is not on the verge of being initiated, to
prohibit or impede the signature or fulfillment of these presents or that may
have significant disadvantageous consequences on its business activity, its
assets, or on its financial situation.

 

• that its assets have been legitimately insured for a value at least equal to
their reconstruction and/or replacement cost with an insurance company known to
be solvent.

 

• that it is up to date in its payments with regard to its salaried employees,
tax administration, social security, and child allowances.

 

9

--------------------------------------------------------------------------------


 

ARTICLE – NOTIFICATIONS TO BE MADE TO THE BANK

 

For the entire duration of the fulfillment of these presents, the borrower will
have to:

 

• submit to the bank, as soon as they have been drawn up and no later than three
months from the close of each tax year, the certified copies of its annual
financial statements, profit and loss statements, as well as all documents
required by law or by applicable regulation, accompanied by the reports by the
external auditors.

 

• submit to the bank, no later than three months from the close of each tax
year, the copy of its tax packages, certified by its manager,

 

• address to the bank, as soon as they have been drawn up, the minutes of its
ordinary and/or extraordinary meetings, as well as all documents relating to its
future management plans.

 

• inform the bank within a maximum period of fifteen calendar days from the
constituent event, of all legal actions that involve it as well as of any event
which may diminish the economic or legal value of the guarantees that it has
been or will be possible to give the bank or to significantly affect the value
of its property or increase the size of its liabilities toward third parties or
to otherwise seriously affect its ability to repay the loan,

 

• to communicate to the bank, upon first request by it, all information
regarding its economic, accounting, financial, or legal situation that the bank
may reasonably demand,

 

• to inform the bank of all projects relating to a significant change in its
shareholders, specifically resulting in giving control to a new Company or a new
group,

 

• to inform the bank immediately of any facts, events, or circumstances which
may constitute any one of the cases listed above under the section “Anticipated
liabilities.”

 

ARTICLE – BORROWER OBLIGATIONS

 

Inasmuch as the Borrower will be liable as a debtor by virtue of these presents,
it will not be possible without at least prior written approval by the Bank:

 

• to dispose of, mortgage, remit for payment of the debt, lease, or assign all
or part of its real property to a third party,

 

• to dispose of, remit to collateral, or leave to management any commercial
funds or the material dependent thereon, where this prohibition implies, with
regard to the new material likely to be dependent on the funds, a prohibition on
remission to collateral under terms of Sections L-525.1 ff. of the New
Commercial Code,

 

• to contract the debts whose cumulative liabilities together with its current
loans may risk exceeding its ability to repay,

 

• to do anything whatsoever that may change the value of all properties used as
security, if applicable to change their nature or their purpose, or to rent them
out. However, in the event the Bank has given authorization to rent them out,
the Borrower is prohibited from granting any receipt or cession of rent not due
unless this relates to rent paid in advance, based on usage, as charged for the
last three or sixth months of use,

 

all of the foregoing being subject to the application of the penalties in the
section “Anticipated liabilities.”

 

ARTICLE – ADDITIONAL OBLIGATIONS OF THE BORROWER

 

Similarly, for the entire duration of the fulfillment of these presents, the
borrower is obligated, without having received the prior agreement from the
bank:

 

• not to surrender all or part of its assets except in the context of its normal
ongoing management,

 

• not to carry out transactions of any type whatsoever with companies or
enterprises that are under its control as defined by Section L 233-3 of the
Commercial Code (previous Section 355-1 of the Act of July 24, 1966), which have
not been fulfilled under the normal conditions of a contract.

 

10

--------------------------------------------------------------------------------


 

ARTICLE – PREPAYMENT

 

The Borrower may prepay the present Loan in whole or in part at any time, and a
partial prepayment will have to be at least equal to 10% of the initial amount
of the loan unless it does not relate to its outstanding balance, and subject to
advance notice of one month by registered letter with return receipt to the
branch of the Bank where the present Loan is handled.

 

The Bank will thus collect a payable amount on the day that the prepayment takes
effect corresponding to two months of interest per remaining year  of the loan
at the date of prepayment, calculated at the original contract rate on the
amount of said prepayment.

 

As jointly agreed, this amount will be determined based on the following
formula:

 

(m / 12) ´ (i / 12) ´ 2 ´ RA

 

where m = the number of remaining months at the date of prepayment

 

where i = the annual interest rate on the original loan (if applicable,
including group insurance)

 

where RA = the outstanding principal due on the date of prepayment if this is a
total prepayment or if the amount prepaid constitutes a partial prepayment.

 

A minimum amount collected is set at €320.00.

 

Any prepayment will be considered to be final and cannot be applied to new uses.
Furthermore, any partial prepayment will be deducted from the most distant due
date.

 

ARTICLE – ANTICIPATED LIABILITIES

 

The entirety of the amounts due in principal, interest, fees, and ancillary fees
for these presents will become payable immediately, and it will not be possible
make any other claims from the bank in case of legal liquidation, cessation of
business activity by the borrower, as well as in all cases of forfeiture of the
term provided for by law.

 

Similarly, no use can be reclaimed from the Bank and/or the Bank can call in the
Loan early, fifteen days after notification of the Borrower by registered letter
with return receipt without need for any legal formality in any one of the
following cases:

 

• in case of nonpayment of any payable amount by the due date,

 

• in case of seriously reprehensible behavior by the Borrower, for example in
the event that its situation proves to be irreparably compromised as defined by
Section L.313-12 of the Monetary and Financial Code,

 

• in the event that any one of the declarations made by the Borrower under the
terms of these presents or any written certification by an authorized
representative of the Borrower for the purposes of these presents is revealed to
have been inaccurate at the time it was made or reiterated or ceases to be
accurate at a substantive point in time,

 

• in case of merger, split, out-of-court liquidation or dissolution of the
Borrower,

 

• in the event that the Borrower’s enterprise is assigned in the context of
out-of-court or collective proceedings,

 

• in the event that the legal status of the Borrower or its business purpose
changes, or if it moves its legal domicile outside of metropolitan(11) France,
without the agreement of the Bank,

 

• in the event that the interest and commissions on the Loan become subject to a
levy or a tax of any kind to which they are not currently subject, unless the
Borrower pays this tax such that there is nothing for the Bank to incur with
regard to this,

 

• if payment of an amount due by the Borrower to any entity whatsoever is not
made on time, specifically payment of contributions, taxes, social insurance
contributions, and others and that may incur obviously harmful consequences on
the proper repayment of the Loan,

 

--------------------------------------------------------------------------------

(11) The expression “metropolitan France” refers to all integral territories of
France, including all overseas departments.

 

11

--------------------------------------------------------------------------------


 

• in the event that the nature, capacity, or property of the Borrower, as well
as its legal, financial, industrial, or commercial structure are substantively
changed without express approval by the Bank,

 

• in case of an imposition of a fine on the Borrower or on one of the
Guarantors, declared to the Bank of France,

 

• in case of noncompliance, fraudulent declaration, or nonfulfillment by the
Borrower, by one of the Guarantors, or by any other guarantor concerning any
obligation incumbent on them under the terms of the present deed or under any
guarantee or amendment that is a result  or consequence thereof,

 

• in the event that, for any reason whatsoever, the Bank is unable to
legitimately register the conventional mortgage on each of the properties
defined above as agreed to above, without any constraint,

 

• in case of seizure, out-of-court or court-ordered sale, or transfer of
property in any manner whatsoever, regardless of the building or of any one of
the properties mortgaged above, as well as in case of total or partial
destruction of the said properties by fire.

 

The amounts that have thereby become payable as well as any amount that has not
been paid on its normal or prepayment date and all fees and outlays that will be
advanced by the Bank under the present Loan will all incur interest calculated
at the initially applicable rate of the Loan, increasing by 3% per year.

 

This stipulation cannot prejudice the current liabilities that have arisen and,
as a result, cannot be considered to constitute an agreement to delay the
payment. The interest will be compounded if it is due for a whole year, pursuant
to Section 1154 of the Civil Code.

 

ARTICLE – INSURANCE OF THE MORTGAGED PROPERTY OR PROPERTIES

 

To the extent that the borrower is a debtor by virtue of these presents, the
above buildings as well as the immovable property used as collateral must be
insured against all insurable risk of destruction for an amount equal to their
reconstruction value or their replacement cost or their monetary value.

 

This amount must be increased if the bank so requests, specifically to avoid
risks that may result from applying the proportional rule. If there is no
agreement, the amount will be determined by experts.

 

The borrower is obligated for the duration of these presents to provide annual
proof to the bank of the existence of such insurance as well as of the payment
of the premiums or contributions pertaining thereto and to notify the latter in
the event that the policy insuring these physical elements is cancelled.

 

If these various obligations are not fulfilled, the bank may, at its discretion,
either insure the mortgaged properties itself up to the established amount with
one or several companies of its choosing at the expense of the borrower or take
action against the latter as described in the section “Anticipated liability.”

 

Notice of these presents will be provided to the insurance company by registered
letter with return receipt for purposes of opposition as provided in paragraph 2
of Section L 121-13 of the Insurance Code by the editing notary.

 

In his or her capacity as a preferred creditor pursuant to the provisions of
paragraph 1 of Section L 121-13 cited above, the bank will enjoy the rights of
the borrower regarding insurance-related indemnities with respect to this
insurance company.

 

In the event of total or partial damage, the amounts due from the company under
the terms of the aforesaid policy will as of now be awarded to the bank, which
will be able to collect them without the help and without the presence of the
borrower up to its debt in terms of principal, interest, fees, and ancillary
fees, based on the evaluation it presents.

 

If the bank has collected too much, the borrower will have recourse against it,
but it will not have any recourse against the company that has been legitimately
released by the payments rendered under the conditions provided for above.

 

12

--------------------------------------------------------------------------------


 

ARTICLE – COMMUNICATION

 

All notifications, communications, or requests that must be made in fulfillment
of these presents must be made by mail.

 

Under certain circumstances and on express request by the borrower, the bank may
accept communications or requests made by telephone, telex, or fax on condition
that they are confirmed by mail.

 

All communications or requests that must be made and all documents that must be
delivered by one of the parties to the other in fulfillment of these presents
will be made and delivered:

 

• concerning the borrower, to: the company ÉTABLISSEMENTS BOURGOGNE ET GRASSET,
address ZI(12) BEAUNE-SAVIGNY / 21420 SAVIGNY-LÈS-BEAUNE,

 

• concerning the bank, to: BNP PARIBAS Agence(13) BEAUNE 26, place Carnot 21200
BEAUNE.

 

ARTICLE – MISCELLANEOUS FEES AND DUES THAT ARE THE RESPONSIBILITY OF THE
BORROWER

 

The Borrower will incur all fees, rights (rights of registration, stamp fees,
etc.) and professional fees relating to the present deed as well as to the
arrangements of the guarantees, if applicable, and to their renewal, and to
providing information to the creditors, if applicable, and, in general, to all
individuals or entities that are related to the present deed or that are the
result or consequence thereof, including all advances for registration fees for
established guarantees, as well as the remunerations and fees that may be due
for changes that may be made to these presents.

 

Furthermore, all dues or taxes of any kind, present or future, on the interest
or principal amounts that may be due by the Borrower will be its responsibility,
including those for which the Bank is the lawful debtor.

 

In the event that the Bank provides a court order or allotment to recover its
claim, it will have the right to a fixed indemnity set at 3% on the amount
claimed.

 

ARTICLE - ALLOCATION OF PAYMENTS

 

By expressed convention, it is agreed and  accepted by the Borrower that any
partial payment will be charged in order of priority against expenses and
secondary costs, then against allowances, then againsgt post-maturity interest,
then comissions, then against conventional interest, lastly against the
principal.

 

ARTICLE – GUARANTEES – NOVATION

 

The guarantees granted do not in any way whatsoever prejudice the rights and
actions of the Bank, and they cannot in any way whatsoever affect the nature and
scope of all obligations and all real or personal guarantees that have been or
will be provided or contracted either by the Borrower or by any third parties,
but they are in addition to these.

 

ARTICLE – CESSION, TRANSFER OF RIGHTS

 

The borrower may not cede or transfer any right or obligation that results from
these presents without the prior written approval of the bank.

 

The bank may cede or transfer all or part of its rights and obligations with
regard to the present agreement to any bank or credit institution of its choice.

 

ARTICLE – EXERCISE OF RIGHTS – RENUNCIATION

 

All rights conferred upon the Bank or upon the Borrower by these presents or by
any other document delivered in fulfillment or as a result of these presents,
such as rights arising under law, are cumulative and may be exercised at any
time.

 

The fact that the Bank or the Borrower has not exercised a right or delays in
exercising it can never be considered to be a renunciation of this right, and
the exercise of a any one right or its partial exercise cannot impede the Bank
or the Borrower from exercising it again or in the future or from exercising any
other right.

 

ARTICLE – INFORMATIONAL PRIVACY AND RIGHTS – AUTHORIZATION TO COMMUNICATE
INFORMATION

 

It is obligatory that personal information collected in the present deed be
provided. It will be the subject of outside communications only for purposes of
management necessities or to satisfy legal or regulatory

 

--------------------------------------------------------------------------------

(12) Zone industrielle, “Industrial Park.”

(13) “Branch.”

 

13

--------------------------------------------------------------------------------


 

obligations. They may give rise to the exercise of rights for access and
correction under the conditions of Act No. 78-17 of January 6, 1978, relating to
Data Processing, Computer Files, and Rights, by letter addressed to Centre de
Relation Clients(14) BNP PARIBAS GSC OFFRCA 1 75540 PARIS CÉDÉX 09.

 

The Borrower as well as the Guarantor, if applicable, expressly authorize the
Bank to communicate information concerning them to service providers involved in
the handling of transactions relating to these presents, specifically to all
third parties responsible for recovery or to any company of the BNP PARIBAS
group in the event that resources are shared with mutual security companies or
financial guarantee or refinancing institutions that are involved in this
transaction, as well as with their directly authorized representatives to which
these institutions may have recourse, specifically to monitor and collect the
loan that is the object of these presents. Furthermore, they may be used for
commercial bids.

 

FEES

 

All fees, dues, and professional fees of these presents and their effects,
including the cost of executory copies for the “LENDER,” and, if applicable, the
cost for all registration renewals, will be paid for and covered by the
“BORROWER,” which is thus obligated.

 

POWERS

 

In order to carry out the formalities of property registration, the parties,
each acting in their common interest, assign all necessary powers to any clerk
of the notary office specified at the start of these presents for the purpose of
drawing up and signing all additional or corrected deeds so as to bring the
present deed into conformity with the mortgage, land registry, or public records
documents.

 

CHOICE OF LEGAL DOMICILE

 

To fulfill these presents and their effects, the following legal domiciles have
been chosen:

 

• for the BORROWER: its legal domicile,

 

• for the LENDER: its branch in BEAUNE.

 

The parties expressly grant competence to the court in the jurisdiction in which
the branch that is managing the transaction is located.

 

Especially with regard to the formalities of property registration and others
and the return of the documents, the parties choose the legal domicile at the
notary office of the undersigned notary.

 

IN WITNESS WHEREOF

Including:

• Pages: 14

• References: 0

• White marked out: 0

• Whole line marked out: 0

• Deleted numbers: 0

• Deleted words: 0

 

And after these presents have been read, the parties certified, each with regard
to that which involves it, the declarations included in the present deed to be
accurate, and the undersigned notary then gathered the signatures of the parties
and signed him or herself.

 

DONE in the office of the undersigned notary, on the aforesaid day in the
aforesaid month in the aforesaid year.

 

 

[signature]

[signature]

REGISTRATION FEE

PAID: €75.00

 

 

 

[signature]

 

 

 

--------------------------------------------------------------------------------

(14) “Customer Relations Center.”

 

14

--------------------------------------------------------------------------------


 

[g57482mmimage002.gif]

 

POWER OF ATTORNEY

 

(Signature of Loan Documents)

 

BNP PARIBAS S.A. with capital of €1,790,347,678, legally domiciled in Paris at
16, boulevard des Italiens, registered in the Commercial and Corporate Registry
of Paris under number B 662 042 449, said Banque Nationale de Paris (BNP)
represented by:

 

Mr. Frédéric FOUSSAT     and     Mr. Christian BERTHOUZE

 

duly authorized for this purpose, with the power of substitution, under the
terms of a power of attorney dated

 

December 4, 2003,

 

hereby establishes by means these presents in favor of its authorized
representative, Ms. GEORG, notary clerk to whom it gives authority, in its favor
and on its behalf:

 

To agree to a deed that will shortly be signed before:

 

 

 

Appended to the record of a deed received by the undersigned notary partner on
May 7, 2004.

 

Ms. ÉCHINARD, Esq.

 

Notary

 

16, rue de Lorraine

 

21200 BEAUNE

 

 

 

 

under the terms of which:

SOCIÉTÉ BOURGOGNE ET GRASSET

[signature]

 

ZI BEAUNE-SAVIGNY

 

 

21420 SAVIGNY-LÈS-BEAUNE

 

 

acknowledge(s) that they are (it is) a debtor of BNP PARIBAS for an amount of:

 

€350,000.00 (three hundred fifty thousand euros)

 

whose purpose it is to finance:

 

To set all clauses and conditions, especially those relating to the repayment
and the remuneration of the loan.

 

To provide and request all proofs, to request and accept all movable and
immovable guarantees, especially all mortgage allocations, all securities for
all business, all top-level lender priorities, all subrogations in the seller’s
priority, to consent to any cession of precedence, to accept any stipulation of
preference.

 

To call for the fulfillment of all formalities, to endorse and sign all deeds,
registries, and documents of any time, to choose legal domicile, and to
generally do that which is necessary.

 

Done at DIJON, March 3, 2004

 

Signed

 

 

Mr. Frédéric FOUSSAT

 

Mr. Christian BERTHOUZE

 

 

 

 

[signature]

 

[signature]

 

 

 

 

(ST 704)

 

BNP PARIBAS S.A., with capital of €1,806,343,230 – Headquarters: 16, boulevard
des Italiens / 75009 Paris

 

Registered under no. 662 042 449 Registry of Corporations of Paris – CE
Identifier FR 76662042449 • 3615 BNP PARIBAS • www.bnpparibas.com

 

--------------------------------------------------------------------------------


 

[g57482mmimage002.gif]

REPAYMENT PLAN

 

BRANCH: BEAUNE

 

 

 

26, place Carnot

 

21200 BEAUNE

00412 00413

 

ÉTABLISSEMENTS

Tel.: 0 820 82 00 01

BOURGOGNE ET GRASSET

Fax: 03 80 25 04 45

 

 

BEAUNE-SAVIGNY

 

INDUSTRIAL PARK

Headquarters

 

Branch BEAUNE (00413)

21200 BEAUNE

 

 

Account: 00413 00060561671

 

 

May 18, 2004

 

Subject: Reallocation of your loan, outstanding term: 84 MONTHS

 

LOAN CHARACTERISTICS

 

 

 

 

 

CODEVI RESOURCES LOAN

LOAN AMOUNT:

350,000.00

EUR

MONTHLY AMORTIZATION

CURRENT NOMINAL RATE: 3.600%

DEBT DUE:

350,000.00

EUR

AT END OF PERIOD

 

EQUIVALENT IN FRF (1):

2,295,849.50

FRF

 

RATE TYPE: FIXED RATE

OUTSTANDING TERM:

84 MONTHS

 

 

 

 

 

 

 

 

DATE

 

DEDUCTION
AMOUNT

 

INTEREST

 

INSURANCE

 

DEBT
RECOVERED

 

CHARGES
REPORTED

 

REMAINING
CAPITAL OF

 

BANK
LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 JUN 2004

 

4,719.91

 

1,050.00

 

0.00

 

3,669.91

 

0.00

 

348,330.09

 

348,330.09

 

7 JUL 2004

 

4,719.91

 

1,038.98

 

0.00

 

3,680.92

 

0.00

 

342,649.17

 

342,649.17

 

7 AUG 2004

 

4,719.91

 

1,027.95

 

0.00

 

3,691.96

 

0.00

 

338,957.21

 

338,957.21

 

7 AUG 2004

 

4,719.91

 

1,016.87

 

0.00

 

3,703.04

 

0.00

 

335,254.17

 

335,254.17

 

7 OCT 2004

 

4,719.91

 

1,005.76

 

0.00

 

3,714.15

 

0.00

 

331,540.02

 

331,540.02

 

7 NOV 2004

 

4,719.91

 

994.62

 

0.00

 

3,725.29

 

0.00

 

327,814.73

 

321,814.73

 

7 DEC 2004

 

4,719.91

 

963.44

 

0.00

 

3,736.47

 

0.00

 

324,078.25

 

324,078.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNUAL FINANCE CHARGES IN EUROS

 

7,117.63

 

FOR INFORMATION, EQUIVALENT IN FRANCS (1)

 

46,688.59

 

 

DATE

 

DEDUCTION
AMOUNT

 

INTEREST

 

INSURANCE

 

DEBT
RECOVERED

 

CHARGES
REPORTED

 

REMAINING
CAPITAL OF

 

BANK
LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 JAN 2005

 

4,719.91

 

972.23

 

0.00

 

3,747.68

 

0.00

 

320,330.58

 

320,330.58

 

7 FEB 2005

 

4,719.91

 

960.99

 

0.00

 

3,758.92

 

0.00

 

316,571.68

 

316,571.68

 

7 MAR 2005

 

4,719.91

 

949.71

 

0.00

 

3,770.20

 

0.00

 

312,801.46

 

312,801.46

 

7 APR 2005

 

4,719.91

 

938.40

 

0.00

 

3,781.51

 

0.00

 

309,019.95

 

309,019.95

 

 

--------------------------------------------------------------------------------

(1) For information purposes, based on ƒ6.55957 francs per €1.

 

0801269

 

GCEP1

 

 

 

 

 

BNP PARIBAS S.A., with capital of €1,806,343,230 – Headquarters: 16, boulevard
des Italiens / 75009 Paris

 

 

 

 

 

Registered under no. 662 042 449 Registry of Corporations of Paris – CE
Identifier FR 76662042449 • 3615 BNP PARIBAS • www.bnpparibas.com

 

1

--------------------------------------------------------------------------------


 

DATE

 

DEDUCTION
AMOUNT

 

INTEREST

 

INSURANCE

 

DEBT
RECOVERED

 

CHARGES
REPORTED

 

REMAINING
CAPITAL OF

 

BANK
LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 MAY 2005

 

4,719.91

 

927.06

 

0.00

 

3,792.85

 

0.00

 

305,227.10

 

305,227.10

 

7 JUN 2005

 

4,719.91

 

915.68

 

0,00

 

3,804.23

 

0.00

 

301.422,87

 

301,422.87

 

7 JUL 2005

 

4,719.91

 

904.27

 

0.00

 

3,815.84

 

0.00

 

297,607.23

 

297,607.23

 

7 AUG 2005

 

4,719.91

 

892.82

 

0.00

 

3,827.09

 

0.00

 

293,780.14

 

293,780.14

 

7 SEP 2005

 

4,719.91

 

881.34

 

0.00

 

3,838.57

 

0.00

 

289,941.57

 

280,941.57

 

7 OCT 2005

 

4,719.91

 

868.82

 

0.00

 

3,850.08

 

0.00

 

286,091.48

 

286,091.48

 

7 NOV 2005

 

4,719.91

 

858.27

 

0.00

 

3,801.64

 

0.00

 

282,229.84

 

282,229.84

 

7 DEC 2005

 

4,719.91

 

846.69

 

0.00

 

3,873.22

 

0.00

 

278,356.62

 

278,356.62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNUAL FINANCE CHARGES IN EUROS

 

 

 

 

 

10,917.28

 

FOR INFORMATION, EQUIVALENT IN FRANCS (1)

 

 

 

 

 

71,612.66

 

 

DATE

 

DEDUCTION
AMOUNT

 

INTEREST

 

INSURANCE

 

DEBT
RECOVERED

 

CHARGES
REPORTED

 

REMAINING
CAPITAL OF

 

BANK
LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 JAN 2006

 

4,719.91

 

835.07

 

0.00

 

3,884.84

 

0.00

 

274,471.78

 

274,471.78

 

7 FEB 2006

 

4,719.91

 

823.42

 

0.00

 

3,896.49

 

0.00

 

270,575.29

 

270,575.29

 

7 MAR 2006

 

4,719.91

 

811.73

 

0.00

 

3,908.18

 

0,00

 

266,667.11

 

266,667.11

 

7 APR 2006

 

4,719.91

 

800.00

 

0.00

 

3,919.91

 

0.00

 

262,747.20

 

262,747.20

 

7 MAY 2006

 

4,719.91

 

788.24

 

0.00

 

3,931.67

 

0.00

 

258,815.53

 

258,815.53

 

7 JUN 2006

 

4,719.91

 

776.45

 

0.00

 

3,943.46

 

0.00

 

254,872.07

 

254,872.07

 

7 JUL 2006

 

4,719.91

 

764.62

 

0.00

 

3,955.29

 

0.00

 

250,916.78

 

250,916,78

 

7 AUG 2006

 

4,719.91

 

752.75

 

0,00

 

3,967.16

 

0.00

 

246,949.62

 

246,949.62

 

7 SEP 2006

 

4,719.91

 

740.65

 

0.00

 

3,979.06

 

0.00

 

242,970.56

 

242,970.56

 

7 OCT 2006

 

4,719,91

 

728.91

 

0.00

 

3,991.00

 

0.00

 

238,979.56

 

238,979.56

 

7 NOV 2006

 

4,719.91

 

716.94

 

0.00

 

4,002.97

 

0.00

 

234,976.59

 

234,976.59

 

7 DEC 2006

 

4,719.91

 

704.93

 

0,00

 

4,014.98

 

0.00

 

230,961.61

 

230,961.61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNUAL FINANCE CHARGES IN EUROS

 

9,243.91

 

FOR INFORMATION, EQUIVALENT IN FRANCS (1)

 

50,535.07

 

 

DATE

 

DEDUCTION
AMOUNT

 

INTEREST

 

INSURANCE

 

DEBT
RECOVERED

 

CHARGES
REPORTED

 

REMAINING
CAPITAL OF

 

BANK
LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 JAN 2007

 

4,719.91

 

692.65

 

0.00

 

4,027.03

 

0.00

 

226,934.58

 

226,934.58

 

7 FEB 2007

 

4,719.91

 

680.80

 

0.00

 

4,039.11

 

0.00

 

222,895.47

 

222,895.47

 

7 MAR 2007

 

4,719.91

 

668.69

 

0.00

 

4,051.22

 

0.00

 

218,844.25

 

218,844.25

 

 

--------------------------------------------------------------------------------

(1) For information purposes, based on ƒ6.55957 francs per €1.

 

2

--------------------------------------------------------------------------------


 

DATE

 

DEDUCTION
AMOUNT

 

INTEREST

 

INSURANCE

 

DEBT
RECOVERED

 

CHARGES
REPORTED

 

REMAINING
CAPITAL OF

 

BANK
LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 APR 2007

 

4,719.91

 

856.53

 

0.00

 

4,063.38

 

0,00

 

214,780.87

 

214,780.87

 

7 MAY 2007

 

4,719.91

 

644.54

 

0.00

 

4,075.57

 

0.00

 

210,705.30

 

210,705.30

 

7 JUN 2007

 

4,719.91

 

632.12

 

0.00

 

4,087.79

 

0.00

 

206,617.51

 

206,617.51

 

7 JUL 2007

 

4,719.91

 

619.85

 

0.00

 

4,100.06

 

0.00

 

202,517.45

 

202,517.45

 

7 AUG 2007

 

4,719.91

 

607.55

 

0.00

 

4,112.36

 

0.00

 

190,405.09

 

196,405.09

 

7 SEP2007

 

4,719.91

 

595.22

 

0.00

 

4,124.69

 

0,00

 

194,280.40

 

194,280.40

 

7 OCT 2007

 

4,719.91

 

582.84

 

0.00

 

4,137.07

 

0.00

 

190,143.33

 

190,143.30

 

7 NOV 2007

 

4,719.91

 

570.43

 

0.00

 

4,149.48

 

0.00

 

185,993.85

 

185,993.85

 

7 DEC 2007

 

4,719.91

 

557.98

 

0.00

 

4,161.93

 

0.00

 

181,891.92

 

181,831.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNUAL FINANCE CHARGES IN EUROS

 

7,509.23

 

FOR INFORMATION, EQUIVALENT IN FRANCS (1)

 

49,257.32

 

 

DATE

 

DEDUCTION
AMOUNT

 

INTEREST

 

INSURANCE

 

DEBT
RECOVERED

 

CHARGES
REPORTED

 

REMAINING
CAPITAL OF

 

BANK
LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 JAN 2008

 

4,719.91

 

545.50

 

0.00

 

4,174.41

 

0.00

 

177,657.51

 

177,657.51

 

7 FEB 2008

 

4,719.91

 

532.97

 

0.00

 

4,186.94

 

0.00

 

173,470.57

 

173,470.57

 

7 MAR 2008

 

4,719.91

 

520.41

 

0.00

 

4,199.50

 

0.00

 

169,271.07

 

169,271.07

 

7 APR 2008

 

4,719.91

 

507.81

 

0.00

 

4,212.10

 

0.00

 

165,058.97

 

155,058.97

 

7 MAY 2008

 

4,719.91

 

495.18

 

0.00

 

4,224.73

 

0.00

 

160,834.24

 

160,834.24

 

7 JUN 2008

 

4,719.91

 

482.50

 

0.00

 

4,237.41

 

0.00

 

156,596.83

 

156,596.83

 

7 JUL 2008

 

4,719.91

 

469.79

 

0.00

 

4,250.12

 

0.00

 

152,346.71

 

152,346.71

 

7 AUG 2008

 

4,719.91

 

457.04

 

0.00

 

4,252.87

 

0.00

 

148,083.64

 

148,083.64

 

7 SEP 2008

 

4,719.91

 

444.25

 

0.00

 

4,275.66

 

0.00

 

143,808.18

 

143,808.18

 

7 OCT 2008

 

4,719.91

 

431.42

 

0.00

 

4,288.49

 

0.00

 

139,519.69

 

139,519.69

 

7 NOV 2008

 

4,719.91

 

416.56

 

0.00

 

4,301.35

 

0.00

 

135,218.34

 

135,218.34

 

7 DEC 2008

 

4,719.91

 

405.66

 

0.00

 

4,314.25

 

0.00

 

130,904.09

 

130,904.09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNUAL FINANCE CHARGES IN EUROS

 

5,711.09

 

FOR INFORMATION, EQUIVALENT IN FRANCS (1)

 

37,452.29

 

 

DATE

 

DEDUCTION
AMOUNT

 

INTEREST

 

INSURANCE

 

DEBT
RECOVERED

 

CHARGES
REPORTED

 

REMAINING
CAPITAL OF

 

BANK
LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 JAN 2009

 

4,719.91

 

392,71

 

0,00

 

4,327.20

 

0.00

 

126,576.89

 

126,576.89

 

7 FEB 2009

 

4,719.91

 

379.73

 

0.00

 

4,340.18

 

0.00

 

122,236.71

 

122,236.71

 

 

--------------------------------------------------------------------------------

(1) For information purposes, based on ƒ6.55957 francs per €1.

 

3

--------------------------------------------------------------------------------


 

DATE

 

DEDUCTION
AMOUNT

 

INTEREST

 

INSURANCE

 

DEBT
RECOVERED

 

CHARGES
REPORTED

 

REMAINING
CAPITAL OF

 

BANK
LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 MAR 2009

 

4,719.91

 

366.71

 

0.00

 

4,353.20

 

0.00

 

117,883.51

 

117,883.51

 

7 APR 2009

 

4,719.91

 

353.65

 

0.00

 

4,366.26

 

0.00

 

113,517.25

 

113,517.25

 

7 MAY 2009

 

4,719.91

 

340.55

 

0.00

 

4,379.36

 

0.00

 

109,137.89

 

109,137.89

 

7 JUN 2009

 

4,719.91

 

327.41

 

0.00

 

4,392.50

 

0.00

 

104,745.39

 

104,745.39

 

7 JUL 2009

 

4,719.91

 

314.24

 

0.00

 

4,405.67

 

0.00

 

100,339.72

 

100,339.72

 

7 AUG 2009

 

4,719.91

 

301.02

 

0.00

 

4,418.89

 

0.00

 

95,920.83

 

95,920.83

 

7 SEP 2009

 

4,719.91

 

287.76

 

0.00

 

4,432.15

 

0.00

 

91,488.68

 

91,488.68

 

7 OCT 2009

 

4,719.91

 

274.47

 

0.00

 

4,445.44

 

0.00

 

87,043.24

 

87,043.24

 

7 NOV 2009

 

4,719.91

 

261.13

 

0.00

 

4,456.78

 

0.00

 

82,584.48

 

82,584.48

 

7 DEC 2009

 

4,719.91

 

247.75

 

0.00

 

4,472.16

 

0.00

 

78,112.30

 

78,112.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNUAL FINANCE CHARGES IN EUROS

 

3,847.13

 

FOR INFORMATION, EQUIVALENT IN FRANCS (1)

 

25,235.52

 

 

DATE

 

DEDUCTION
AMOUNT

 

INTEREST

 

INSURANCE

 

DEBT
RECOVERED

 

CHARGES
REPORTED

 

REMAINING
CAPITAL OF

 

BANK
LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 JAN 2010

 

4,719.91

 

234.34

 

0.00

 

4,485.57

 

0.00

 

73,626.73

 

73,626.73

 

7 FEB 2010

 

4,719.91

 

220.68

 

0.00

 

4,499.03

 

0.00

 

69,127.70

 

69,127.70

 

7 MAR 2010

 

4,719.91

 

207.38

 

0.00

 

4,512.53

 

0.00

 

64,615.17

 

64,615.17

 

7 APR 2010

 

4,719.91

 

193.85

 

0.00

 

4,526.06

 

0.00

 

60,089.11

 

60,089.11

 

7 MAY 2010

 

4,719.91

 

180.27

 

0.00

 

4,539.64

 

0.00

 

55,549.47

 

55,549.47

 

7 JUN 2010

 

4,719.91

 

166.65

 

0.00

 

4,553.26

 

0.00

 

50,996.21

 

50,996.21

 

7 JUL 2010

 

4,719.91

 

152.99

 

0.00

 

4,566.92

 

0.00

 

46,429.29

 

46,429.29

 

7 AUG 2010

 

4,719.91

 

139.29

 

0.00

 

4,580.62

 

0.00

 

41,848.67

 

41,848.67

 

7 SEP 2010

 

4,719.91

 

125.55

 

0.00

 

4,584.30

 

0.00

 

37,254.31

 

37,254.31

 

7 OCT 2010

 

4,719.91

 

111.76

 

0.00

 

4,606.15

 

0.00

 

32,646.16

 

32,646.16

 

7 NOV 2010

 

4,719.91

 

97.94

 

0.00

 

4,621.97

 

0.00

 

28,024.19

 

28,024.19

 

7 DEC 2010

 

4,719.91

 

84.07

 

0.00

 

4,635.84

 

0.00

 

23,388.35

 

23,388.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNUAL FINANCE CHARGES IN EUROS

 

1,914.97

 

FOR INFORMATION, EQUIVALENT IN FRANCS (1)

 

12,581.38

 

 

DATE

 

DEDUCTION
AMOUNT

 

INTEREST

 

INSURANCE

 

DEBT
RECOVERED

 

CHARGES
REPORTED

 

REMAINING
CAPITAL OF

 

BANK
LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 JAN 2011

 

4,719.91

 

70.17

 

0.00

 

4,649.74

 

0.00

 

18,738.61

 

18,738.61

 

 

--------------------------------------------------------------------------------

(1) For information purposes, based on ƒ6.55957 francs per €1.

 

4

--------------------------------------------------------------------------------


 

DATE

 

DEDUCTION
AMOUNT

 

INTEREST

 

INSURANCE

 

DEBT
RECOVERED

 

CHARGES
REPORTED

 

REMAINING
CAPITAL OF

 

BANK
LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 FEB 2011

 

4,719.91

 

56.22

 

0.00

 

4,663.69

 

0.00

 

14,074.92

 

14,074.92

 

7 MAR 2011

 

4,719.91

 

42.22

 

0.00

 

4,677.69

 

0.00

 

9,397.23

 

9,397.23

 

7 APR 2011

 

4,719.91

 

28.19

 

0.00

 

4,691.72

 

0.00

 

4,705.51

 

4,705.51

 

7 MAY 2011

 

4,719.91

 

14.40

 

0.00

 

4,705.51

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNUAL FINANCE CHARGES IN EUROS

 

211.20

 

FOR INFORMATION, EQUIVALENT IN FRANCS (1)

 

1,385.38

 

 

--------------------------------------------------------------------------------

(1) For information purposes, based on ƒ6.55957 francs per €1.

 

5

--------------------------------------------------------------------------------